¶30
Sanders, J.
(concurring) — The majority holds a criminal defendant may knowingly plead guilty to a charge lacking a factual basis in order to obtain the benefit of a plea bargain, so long as the facts support the original charge. Majority at 190. I agree. However, I write separately to note the policy of the Pierce County Prosecutor’s Office to deny plea bargains to accused sex offenders who interview their alleged victim, as well as defense acquiescence to that policy. See Suppl. Br. of Pet’r at 13-18 (discussion addressing said policy); see also Suppl. Br. of Resp’t at 11-16 (same).
f 31 The United States Constitution and the Washington Constitution both guarantee a criminal defendant the right to counsel. U.S. Const, amend. VI; Wash. Const, art. I, § 22. To provide constitutionally adequate representation a criminal defendant’s counsel “ ‘must, at a minimum, conduct a reasonable investigation enabling . . . informed decisions about how best to represent [the] client.’ ” In re Pers. *205Restraint of Brett, 142 Wn.2d 868, 873, 16 P.3d 601 (2001) (emphasis omitted) (alteration in original) (quoting Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th Cir. 1994)). And the prosecution may not interfere with this investigation. State v. Burri, 87 Wn.2d 175, 180, 550 P.2d 507 (1976). Interviewing witnesses is an essential part of a reasonable investigation. Defendant’s counsel cannot properly evaluate the merits of a plea bargain without fully investigating the facts.
¶32 By conditioning the availability of a plea bargain on a limited investigation, the Pierce County prosecutor infringes the right to counsel. Because “witnesses in a criminal prosecution belong to no one, . . . subject to the witness’ right to refuse to be interviewed, both sides have the right to interview witnesses before trial.” United States v. Carrigan, 804 F.2d 599, 603 (10th Cir. 1986). A witness for the prosecution may refuse to speak to the defense. Kines v. Butterworth, 669 F.2d 6, 9 (1st Cir. 1981) (holding witness “may of his own free will refuse to be interviewed by either the prosecution or the defense”). But the prosecution may not discourage interviews. “Aprosecutor should not discourage or obstruct communication between prospective witnesses and defense counsel.” ABA Standards for Criminal Justice: Prosecution Function and Defense Function § 3-3.1(d), at 47 (3d ed. 1993). See also CrR 4.7(h)(1) (stating prosecutor may not “advise persons other than the defendant having relevant material or information to refrain from discussing the case with opposing counsel”). By discouraging interviews, the Pierce County prosecutor’s policy improperly interferes with a defendant’s right to investigate the facts.
¶33 Additionally, the prosecution should not use a plea bargain as a coercive tool. See State v. Hofstetter, 75 Wn. App. 390, 402, 878 P.2d 474 (1994) (holding “it is improper for a prosecutor to instruct or advise a witness not to speak with defense counsel except when a prosecutor is present” and “a fortiori, that it is improper for a prosecutor to plea bargain in such a way as to impose such instructions or *206advice on a witness”). The defense has a right to interview adverse witnesses, and the prosecution may not place coercive conditions on its exercise. As a “ ‘quasi-judicial officer, representing the People of the state,’ ” a prosecutor must “ ‘act impartially in the interest only of justice.’ ” State v. Reed, 102 Wn.2d 140, 147, 684 P.2d 699 (1984) (quoting State v. Case, 49 Wn.2d 66, 70-71, 298 P.2d 500 (1956)). Preventing the defense from fully investigating the facts hardly serves the interests of justice. It may be unethical prosecutorial misconduct. And acquiescence by defense counsel may be unethical as well.
CONCLUSION
¶34 Any policy to deny a possible plea bargain to an accused sex offender simply because defense counsel interviewed the alleged victim strikes at the heart of our justice system. I cannot condone it as appropriate.
Chambers, J., concurs with Sanders, J.